Exhibit 10.9.3 Non-Employee DirectorsAnnual Stock Option Award Agreement Granted Under OpGen, Inc. 2015 Equity Incentive Plan 1.Grant of Option.This certificate evidences a non-qualified stock option (this “Stock Option”) granted by OpGen, Inc., a Delaware corporation (the “Company”), on (the “Grant Date”), to (the “Participant”), pursuant to the Company’s 2015 Equity Incentive Plan (as from time to time in effect, the “Plan”).Under this Stock Option, the Participant may purchase, in whole or in part, on the terms herein provided, a total of twelve thousand five hundred (12,500) shares of common stock of the Company (the “Shares”) at $ per Share, which is equal to the fair market value of the Shares on the Grant Date.The latest date on which this Stock Option, or any part thereof, may be exercised is [ten year anniversary of the Grant Date] (the “Final Exercise Date”).The Stock Option evidenced by this certificate is intended to be, and is hereby designated, as a nonstatutory option, that is, an option that does not qualify as an incentive stock option as defined in section 422 of the Internal Revenue Code of 1986, as amended from time to time (the “Code”).Defined terms used in this Award Agreement without definition have the meanings set forth in the Plan.
